         Case 1:20-cv-03010-APM Document 200 Filed 08/31/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.




 State of Colorado, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.


          JOINT STATUS REPORT OF GOOGLE AND BOOKING HOLDINGS

       Google and Booking Holdings Inc. (“Booking”) submitted statements regarding

discovery disputes [Docket Nos. 190 and 197] relating to certain data requests in Google’s April

13, 2021 Subpoena to Booking and custodians requested in Google’s August 19, 2021 letter.

The parties have resolved their disputes as follows: (1) Booking agrees that it will meet-and-

confer no later than September 3, 2021, regarding seven data requests in Google’s Subpoena, and

will identify what data it proposes to endeavor to produce by a target date of September 30,

2021; and (2) Booking agrees to collect and produce responsive documents from employee
        Case 1:20-cv-03010-APM Document 200 Filed 08/31/21 Page 2 of 3




           , subject to negotiations with Google regarding search terms and burden once

      documents are collected. Google hereby withdraws its August 27 submission with regard

to                 . Google reserves its right to seek production of relevant documents from

        records subject to negotiations regarding search terms and burden and/or to oppose his

testimony should Booking refuse to produce his relevant documents. Booking reserves its right

to object to or oppose such efforts. This statement and the prior agreed-upon custodians as of

August 27, 2021, comprise the list of custodians from which Google seeks production at this

time, and Booking opposes production of additional custodians in this case, including            .

Counsel to Google will be prepared to answer any questions the Court has with respect to the

foregoing at the August 31, 2021 hearing.

Dated: August 31, 2021

                                             Respectfully submitted,



                                            By:
                                              _____________________________________________
                                              WILSON SONSINI GOODRICH & ROSATI P.C.
                                              Wendy Huang Waszmer (D.C. Bar No. 478725)
                                              Susan A. Creighton (D.C. Bar No. 978486)
                                              Franklin M. Rubinstein (D.C. Bar No. 476674)
                                              1301 Avenue of the Americas
                                              New York, New York 10019
                                              Tel: 212-497-7702
                                              wwaszmer@wsgr.com

                                              1700 K St, NW
                                              Washington, DC 20006
                                              Tel: 202-973-8800
                                              screighton@wsgr.com
                                              frubinstein@wsgr.com

                                              WILLIAMS & CONNOLLY LLP

                                              John E. Schmidtlein (D.C. Bar No. 441261)
                                              Benjamin M. Greenblum (D.C. Bar No. 979786)

                                                2
Case 1:20-cv-03010-APM Document 200 Filed 08/31/21 Page 3 of 3




                            Colette T. Connor (D.C. Bar No. 991533)
                            725 12th Street, NW
                            Washington, DC 20005
                            Tel: 202-434-5000
                            jschmidtlein@wc.com
                            bgreenblum@wc.com
                            cconnor@wc.com

                            ROPES & GRAY LLP
                            Mark S. Popofsky (D.C. Bar No. 454213)
                            Matthew McGinnis (pro hac vice)
                            2099 Pennsylvania Avenue, NW
                            Washington, DC 20006
                            Tel: 202-508-4624
                            Mark.Popofsky@ropesgray.com


                            Counsel for Defendant Google LLC




                            Sara Y. Razi
                            SIMPSON THACHER & BARTLETT LLP
                            900 G St., N.W.
                            Washington, DC 20001
                            Phone: (202) 636–5582
                            Fax: (202) 636–5502
                            Sara.Razi@stblaw.com

                            Counsel for Non-Party Booking Holdings Inc.




                               3
